 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the supplemental contract of February 10, 1951, restored theircontract as a bar to the petition filed on March 5, 19516The record in the reopened hearing shows that the Intervenor serveda notice upon the Employer approximately 60 days before the expi-ration of the March 1948 contract, requesting the reopening of thesame, and seeking to negotiate terms for a new contract.We believethat this notice clearly satisfied the requirements of Section 8 (d) (1)of the Act, and that it is within the rule of theDe Soto Creamerycase.'We find no merit in the Petitioner's contention that the 60-day noticeserved by the Intervenor upon the Employer was of no effect becausethe terms of the contract of January 19, 1951, had in fact been agreedupon before this notice had been served.8For reasons more fullystated in theDe Soto Creamerycase, we find that the 60-day noticeserved by the Intervenor upon the Employer before the expirationdate of the original contract, and the execution of a new contract with-in the 60-day period, barred the petition of March 5, 1951.9We shalldismiss this petition.OrderIT IS HEREBY ORDEREDthat the petition filed herein on March 5, 1951,be, and the same hereby is, dismissed.8 The Petitioner contendedthat thesupplemental agreementof February 10, 1951, inwhich theunlawful union-security provision was declared inoperative,had not been pub-licized among the membership.It assertedthat the Intervenor purposefullydid not informthe employeesthat the unlawfulunion-security provisionwas no longer in force,in orderto preventthe employees from leavingthe Intervenor.This omission by the Intervenorto inform Its membershipthat theywere now free to stay in the union or not, preventedthe contract,in the Petitioner's view, from serving as a bar.However,we will treat theFebruary 10, 1951, supplemental agreement for what it purports to be, and, as such, it iseffective in preserving the contract as a bar.+See footnote2, supra.'The Intervenor'switness testified at the secondhearing thatonly minor changes weremade in the terms agreed upon beforethe 60-day noticewas served.9In its brief on the reopened hearing, the Intervenor also contends that its contract ofMarch 8, 1948,being fora 3-year term,was of unusual duration after the first 2-yearperiod,and hence could not have beenprematurely extended under theBoard's decision inCushman's & Sons,88 NLRB121.In viewof our finding herein, we find it unnecessary atthis time to discuss the principles involved in that case.PLAINFIELDCOURSER-NEWSCo.andELIZABETH NEWSPAPERGUILD,AFFILIATED WITH AMERICAN NEWSPAPERGUILD,CIO,PETITIONER.Case No. 2-RC-2911.December 4, 1951Supplemental DecisionPursuant to the Decision and Direction of Election,l dated July 25,1951, an election by secret ballot was conducted in this case on August195 NLRB 532.97 NLRB No. 46. PLAINFIELD COURIER-NEWS CO.26120, 1951, under the direction and supervision of the Regional Directorfor the Second Region among the employees in the unit found appro-priate in said decision.Upon the conclusion of the balloting, a tallyof ballots was issued and served upon the parties hereto.The tallyshowed that of the three ballots cast, two were cast in favor of thePetitioner and one was challenged.As the challenged ballot couldnot affect the results of the election, no investigation was made withrespect to that ballot.Thereafter, on August 24, 1951, the Employer filed objections tothe conduct of the election, on the asserted ground that failure by theBoard agent to make a preelection determination of eligible employeesin the unit resulted in failure of such employees to be afforded oppor-tunity to vote.. The Regional Director investigated the objections andafforded all parties an opportunity to submit evidence.On October19, 1951, he issued his report on objections in which he found that theEmployer had been requested prior to the election to furnish the Boardagent with a list of eligible voters pursuant to the Board's directionof election, but that the Employer had refused to do so. Thereafter,at a conference between the parties it was agreed that two employeeswere definitely eligible, to which group the Union suggested the addi.tion of a third employee?A list of eligibles was then proposed by theUnion.The Employer was requested to supply additional names ofeligible voters, but declined to do so, at the same time insisting thatthe Board make a preelection determination of eligible employees.A list of names was then made up by the Board agent in the presence,of the parties, and notices of the election were mailed to the individuals,on this list.3The election was held, as indicated above, at which theEmployer's observer was present.This observer thereafter signedthe certificate of conduct of the election and the tally of ballots.The Regional Director concluded that because the Employer hadrefused to present any names of employees who might have been eli-gible to vote, the Employer cannot now be heard to object to the elec-tion on the ground that any such employees were not advised of their-eligibility to vote.In its exceptions to the report, the Employertakes the position that it was the Board's and not the Employer's obli-gation to furnish the list of eligibles in the unit.We find no merit in the Employer's contentions. It is the estab-lished practice of the Board to require the Employer, who has in hispossession the facts pertaining to the employment status of employees,to furnish a proper eligibility list of employees prior to the election.Any obligation on the part of the Regional Director tQ make a pre,=This employee's ballot was challenged at the election.Notices were also posted in the newspaper offices.986209-52-vol. 97-18 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDelection determination of eligible voters is necessarily conditionedupon information furnished by the Employer.The latter, althoughrequested by the Regional Director to supply information as to theeligibility of named employees, did not do so.Furthermore, theEmployer has failed to show that in fact any eligible employeesfailed to vote or that any ineligible employees voted.4The Employertherefore has not sustained a valid claim of prejudice as a result ofthe Regional Director's failure to make a preelection determinationof eligibility.5Under the circumstances, we find no basis for infer-ring that the election was adversely affected by any omission on thepart of the Regional Director.We find that the Employer's objections do not raise substantialor material issues with respect to the conduct of the election.Accord-ingly, the Employer's, objections and exceptions to the Regional Direc-tor's report are hereby overruled.In the Decision and Direction of Election previously referred to,the Board made no final determination as to the appropriate unit.The Board there stated :If a majority of the employees in the voting group cast theirballots for the Petitioner, they will be taken to have indicatedtheir desire to be a part of the existing editorial unit and thePetitioner may bargain for such employees as part of the existingunit.Upon the entire record in the case, the Board makes the followingsupplemental findings of fact :We find that all suburban correspondents of Plainfield Courier-News Co., Plainfield, New Jersey, excluding stringers, supervisors,and employees allied'with management, have selected Elizabeth News-paper Guild, affiliated with the American Newspaper Guild, CIO,as their bargaining representative.Because that organization is nowthe recognized exclusive bargaining representative of the existingeditorial unit, and the results of the election show that the above-named category has designated the Petitioner, the Petitioner may nowbargain for these employees as part of the existing unit which itcurrently represents.MEMBERS MURDOCK and STYLES took no part in the considerationof the above Supplemental Decision.' Insofar as the Employer's objections are based upon the possibility that ineligibleemployeesmay have votedin the election,such objections are in the nature of post-electionchallenges which, under the established practice of the Board,are not entitled to considera-tion.A J. TowerCompany,60 NLRB 1414,enforced 329 U.S. 324.5 F.W. WoolworthCo., 96 NLRB 380.